DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-10) in the reply filed on October 26, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart Charles Murray (U.S.Pat. 6,680,479).

    PNG
    media_image1.png
    302
    448
    media_image1.png
    Greyscale

	As to claims 1 and 9, Murray discloses a detecting device (2; see figure 1) for detecting liquid (water) or colloid and comprising: a light emitting device (10) configured to emit first light wherein a first angle between a first emitting direction of the first light and a surface (12) wherein the first angle is larger than 0° and smaller than 90°; an optical sensor (22) configured to detect first optical data generated based on the first light and a processing circuit (26) configured to determine if the liquid or the colloid exists in a predetermined range of the detecting device based on the first optical data (see abstract).  
	As to claims 2 and 4, Murray does not expressly disclose the light emitting device (10) having “a circuit board, as recited.  It is the Examiner’s position that this element is an inherent element and must be present for the light emitting device (10) to function as intended.  Otherwise, in the broadest sense the board (4) can be considered as the claimed circuit board and it appears that the first light source (10) provided on the circuit board and configured to emit the first light and wherein a second angle exists between the board surface and the first emitting direction wherein a sum of the first angle and the second angle is 90 degrees (see figure 1). 
	As to claims 3 and 5, wherein the optical sensor (22) is located in or on the circuit board (4). 
	As to claim 6, wherein the light emitting device (10) is further configured to emit second light, wherein the first light has a first wavelength and the second light has a second wavelength different from the first wavelength (see claim 6). 
	As to claims 7-8, Murray discloses the light emitting device emits the first light and the second light respectively to determine if an obstacle exists in the predetermined range based on the first and second optical data (see abstract). 
Thus, Murray discloses substantially all of the limitations of the instant claims.  Murray does not specifically disclose the detecting device being located on the surface (12), as recited. Murray, however, suggests that “the apparatus 2 can be moved relative to the surface 12 to observe for the presence of water at different places on the surface” (see page 7).  It would have been obvious to a skilled artisan to place the detecting device of Murray on the surface (12) for the purpose of detecting the presence of the liquid at any desired location since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 10 has been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a detecting device comprising among other features,  a light emitting device; an optical sensor; and a processing circuit and wherein the processing circuit determines if an obstacle or liquid/colloid exists based on the first optical data or the second optical data and satisfying conditions as recited in the instant claims.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jallon et al (U.S.Pat. 9,074,355); Hayashi et al (US 2021/0157237 A1); Binder (US 2022/0128352 A1) disclose detecting devices and have been cited for technical background.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
11/2/2022

/HUNG V NGUYEN/Primary Examiner, Art Unit 2882